Citation Nr: 0210328	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-11 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for lower lumbar 
muscle sprain, currently rated as 20 percent disabling.

2.  Entitlement to a higher evaluation than 10 percent for 
the residuals of an injury to the left shoulder (minor), on 
appeal from the initial grant of service connection.

3.  Entitlement to a higher evaluation than 10 percent for 
hiatal hernia, to include gastroesophageal reflux disease, on 
appeal from the initial grant of service connection.

(The issue of entitlement to service connection for a 
psychiatric disorder, to include depression, will be the 
subject of a later decision.)



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from August 1988 
to July 1992, and from February 1993 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Board remanded the 
veteran's claim in November 2000 because a Board hearing had 
been requested but had not been accomplished.  The veteran 
has since declined both a videoconference and personal 
hearing before a Board member and the claim has since been 
returned to the Board for appellate review.

The Board is undertaking additional development on 
entitlement to service connection for a psychiatric disorder, 
to include depression, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's lower back disability is currently 
manifested by subjective complaints of pain with moderate 
limitation in the range of motion.  

3.  The veteran complains of pain in the left shoulder.  He 
has some limitation of movement but no recurrent subluxation, 
weakness, or easy fatigability.  X-ray films are negative for 
any bone or soft tissue abnormality and there is no evidence 
of fibrous union, nonunion or loss of head of the humerus.

4.  The veteran's gastroesophageal reflux disease has been 
primarily manifested by recurrent regurgitation and 
occasional epigastric distress, none of which result in any 
impairment of his health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lower lumbar muscle sprain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for the residuals of an injury to the left shoulder 
(minor) have not been met at any time since the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 
(2001).

3.  The criteria for a disability rating in excess of 10 
percent for a hiatal hernia, to include gastroesophageal 
reflux disease, have not been met at any time since the grant 
of service connection.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7399 and 
7346 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); codified 
at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620- 
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  By letter dated in August 1998, the veteran was 
notified of the evidence needed to substantiate his claim for 
service connection for a stomach disorder.  The veteran was 
notified of the evidence required to substantiate his claims 
for higher ratings in the rating decision of March 1999, and 
the statement of the case (SOC) and supplemental statement of 
the case (SSOC) dated April 1999 and October 1999 
respectively.  The discussions in the rating decision and the 
SOC/SSOC adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
veteran's VA medical records have been obtained, and he has 
undergone VA examinations of the spine and shoulder.  
Examinations pertaining to the veteran's gastroesophageal 
reflux disease have also been accomplished.  VA has not been 
given notice by the veteran of relevant available medical or 
other evidence that might be attained by the VA for the 
processing of this claim.

The veteran has not informed VA of any additional pertinent 
evidence that should be obtained in order to decide his 
appeal.  Thus, VA has no notice of any evidence that would 
trigger a duty to inform the veteran whether he should 
provide it or VA will request it on his behalf.  Cf. 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly required the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
solely for the consideration of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Hence, VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  

The appeal of the ratings for hiatal hernia and left shoulder 
disabilities are from the initial rating assigned to a 
disability upon awarding service connection, and the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  Such staged ratings 
are not subject to the provisions of 38 C.F.R. § 3.105(e), 
which generally requires notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  As the 
regulations and rating criteria to be applied are the same, 
the Board finds no prejudice to the appellant in considering 
the issues as entitlement to a higher rating on appeal from 
the initial grant of service connection.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

Lower Back

The veteran has voiced disagreement with the assignment of a 
20 percent disability rating for lower lumbar muscle sprain.  
The 20 percent rating has been assigned pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 5295 (2001).  Diagnostic Code 5295 
provides that a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  Id.  
A 20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted when there is severe lumbosacral 
strain with a listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2001).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, and atrophy of disuse.  38 
C.F.R. § 4.45 (2001).

The veteran underwent a VA General Medical Exam in October 
1998.  Prior to the examination, the veteran told the doctor 
that when he has pain and discomfort in his lower back he 
takes Naproxen.  He also uses heat; he does not undergo 
physical therapy.  When the pain arises, he stated that it 
will usually last all day and occurs during certain movements 
of the lower back, along with prolonged sitting, riding in a 
car, lifting, or picking up objects.  The veteran was 
examined with the following results:

	. . . Straight raising legs was 40 
degrees on the right and 35-40 degrees on 
the left with pain to the lower back at 
the end of range of motion.  Veteran bent 
bilaterally 10 degrees to the left and 15 
degrees to the right and bent forward 55 
degrees and extended backward 5 degrees 
with pain in the lower back at the end of 
range of motion. . . . Regarding the 
lower back, veteran rotated 55 degrees 
each side without pain to the lower back 
at the end of range of motion. . . .

The veteran was diagnosed with lower back strain.  

Another examination was done in October 1999 in conjunction 
with the veteran's appeal.  The veteran again complained of 
pain radiating from approximately L1 to L5.  He told the 
examiner that he did not suffer from weakness or from bowel 
or bladder incontinence.  During the examination, the doctor 
noted no paraspinal muscle spasms and the lower spine was 
nontender to palpation.  Additionally written was the 
following:

	. . . he is able to flex to 
approximately 80 degrees before 
experiencing pain in his lumbar spine.  
The pain is nonradiating.  He extends to 
approximately 5 degrees.  He has lateral 
flexion to 30 degrees.  He has full 
rotation.  He has negative straight leg 
exam in both supine and sitting 
positions.  He is nontender to palpation 
of the greater trochanteric bursa nor to 
the greater sciatic notches.  He has 2+ 
and symmetrical DTR's of knee and ankle 
jerks.  He has down going Babinski's and 
no clonus.

Examination of both lower extremities 
shows sensation is intact to light touch 
with toes up and down going.  Dorsalis 
pedis and posterior tibial are 2+.  He 
has 5/5 strength of his EHL, 
dorsiflexors, plantar flexors, quads, 
hamstrings, hip abduction and adductors.  
He has full range of motion of his 
ankles, knees and hips.  Gait shows he 
ambulates with a normal gait.  He is able 
to toe walk and heel walk without 
difficulty.

X-RAYS:  Lumbar spine reveals no 
degenerative changes, no fractures or 
dislocations.

IMPRESSION:  Lumbar lumbago with history 
of bulging discs, according to the 
patient.

The veteran's medical treatment records are silent as to 
treatment for or complaints of a lower back disability.

As noted above, the veteran's back disorder has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5295 (2001).  
If there is disc involvement, a spinal condition may be rated 
for intervertebral disc syndrome [38 C.F.R. Part 4, 
Diagnostic Code 5293 (2001)].  Under Diagnostic Code 5293, if 
there are mild symptoms, a 10 percent rating will be 
assigned.  38 C.F.R. Part 4 (2001).  Where there are 
moderate, recurring attacks, a 20 disability evaluation will 
be awarded.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  VAOPGCPREC 36-97.  
Nevertheless, the VA medical records do not show disc 
involvement; hence, 38 C.F.R. Part 4, Diagnostic Code 5293 
(2001) is not for application.

The veteran does not have ankylosis or complete bony fixation 
of the spine, nor has he had a fracture of a vertebra, so 
Diagnostic Codes 5285 (residuals of fracture), 5286 (complete 
bony fixation), and 5289 (lumbar spine ankylosis) are not for 
application. 

Diagnostic Code 5292 provides a 10 percent rating for slight 
limitation of motion in the lumbar spine and a 20 percent 
rating for moderate limitation of motion.  38 C.F.R. Part 4 
(2001).  A 40 percent rating may be assigned for severe 
limitation of motion. 

The evidence reveals that the veteran's service-connected 
lower back disability has results in symptoms involving pain 
and varying range of motion.  Yet, the medical reports show 
that the limitations of motion are no more that moderate at 
most, with some pain elicited.  The veteran does not suffer 
from severe range of motion limitations, even with pain or on 
flare-ups.  Additionally, while tenderness has been noted, 
muscle spasms, a listing of the spine, protruding disc 
spaces, a positive Goldthwaite's sign, or arthritic changes 
have not been found.  

While the Board is sympathetic to the veteran's complaints of 
pain and physical limitations as a result of his back 
disability, the medical evidence does not show that he 
suffers from severe lumbosacral strain or severe limitation 
of motion.  The same evidence does not suggest that there is 
severe limitation of motion of the lumbar segment of the 
spine.  Instead, the overall evidence only warrants a 20 
percent disability rating, and no more, under 38 C.F.R. Part 
4, Diagnostic Code 5295 (2001).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2001), whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Yet, in this instance, the Board finds no provision 
under which to assign a higher rating.  Furthermore, the 
Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-
97, 63 Fed. Reg. 31,262 (June 8, 1998).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, or other 
signs of disability greater than the impairment recognized by 
the current evaluation.  The veteran's limitation varies, and 
the current 20 percent rating recognizes the maximum 
limitation he has shown.  Thus, the Board finds that 38 
C.F.R. §§ 4.40, 4.45 or 4.59 support the current disability 
rating, but do not provide a basis for a higher rating than 
the 20 percent already awarded.

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the veteran's claim is denied.

Left Shoulder

While in service, the veteran underwent treatment for a left 
shoulder bruise in 1991 and he suffered a contusion to the 
left clavicle in 1993.  When the veteran was seen in for a VA 
General Medical Examination in October 1998, he told the 
doctor that he was feeling throbbing pain in the shoulder.  
The examination of the left shoulder produced the following 
results:

	. . . The left shoulder examination 
showed some tenderness to palpation at 
the bicipital tendon area.  Forward 
elevation was 155 degrees and abduction 
was 120 degrees with pain, mild to 
moderate, in that area.  The right 
shoulder had a forward elevation of 160 
degrees and abduction of 135 degrees 
without pain at the end of range of 
motion.  The mid circumferences of the 
arms were 33.0 cm on the right and 31.5 
cm on the left. . . .

An x-ray film of the left shoulder produced normal results.  

Following that examination, service connection was granted 
and a 10 percent rating was assigned for a left shoulder 
disability.

The veteran appealed that rating action and has asked for a 
higher disability evaluation.  Another VA orthopaedic 
examination of the shoulder was done in October 1999.  Upon 
completion of the examination, the doctor wrote:

	. . .  Reveals sensation to be 
intact to light touch.  His median, 
radial, ulnar and axillary nerves are 
intact.  His distal radius is +2.  He has 
5/5 strength of his interossei, wrist 
flexors and extensors as well as biceps, 
triceps and deltoid.  He has 5/5 of his 
supraspinatus and infraspinatus.  He has 
full range of motion of his wrists, 
elbows and shoulders.  His DTR's are +2 
and symmetrical of his triceps, biceps 
and brachioradialis.  He has negative 
Hoffman's.  His grip strength is equal 
and strong on both sides.  He does have 
some slight tenderness to palpation about 
the acromion.  His maximal tenderness, 
however, is at the biceps tendon.  He has 
a negative lift off sign, negative 
Speed's test, negative impingement sign.  
His skin is intact.  There is no erythema 
or ecchymosis.

A diagnosis of biceps tendinitis of the left shoulder was 
given.

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Code 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2001).  
The veteran does not have ankylosis or impairment of the 
humerus, so those codes are not for application.  He does 
have slight limitation of motion.  The RO has rated his left 
shoulder disability, however, under Diagnostic Code 5203.

Diagnostic Code 5201 provides disability ratings based on 
limitation of motion of the shoulder.  38 C.F.R. Part 4 
(2001).  A 20 percent rating is assigned for motion to 
shoulder level for the minor shoulder, a 20 percent rating is 
warranted if motion of the minor shoulder is limited to 
between side and shoulder level, and a 30 percent rating is 
assigned if motion is limited to 25 degrees from the side. 

Under 38 C.F.R. § 4.71a, Plate I (2001), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

The veteran clearly has some limitation of motion of his left 
shoulder.  The evidence shows that he does not have full 
range of motion but it is not restricted merely to shoulder 
level.  The veteran's forward flexion is to 155 degrees, 
which is above shoulder level, and abduction was to 120 
degrees, which is also above shoulder level.  Because the 
veteran's limitation of motion does not even approximate that 
required for the lowest compensable evaluation under 
Diagnostic Code 5201, a noncompensable evaluation would be 
appropriate under that code.  38 C.F.R. § 4.31.

For musculoskeletal disabilities, the Court has held that 38 
C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
diagnostic codes under which limitation of motion is rated, 
and that the Board has to consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The VA examination showed that the veteran suffers from 
tenderness which restricted his range of motion and the 
functioning of the left shoulder.  Yet, this pain does not so 
reduce the veteran's range of motion that it would place his 
symptoms and manifestations at the criteria needed for a 
compensable rating under 38 C.F.R. Part 4, Diagnostic Code 
5201 (2001).  

Additionally, the Rating Schedule provides disability ratings 
for impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is rated as 10 percent disabling.  
Nonunion of the clavicle or scapula is rated as 10 percent 
disabling without loose movement and 20 percent with loose 
movement.  Dislocation of the clavicle or scapula is rated as 
20 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5203 
(2001).

With respect to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5203 (2001), there is no evidence, either in 
the veteran's medical treatment records, or in the VA 
examination reports that the veteran experiences dislocation 
of the clavicle or scapula.  Moreover, there is no evidence 
showing that there is nonunion of the clavicle or scapula 
with loose movements.  The veteran's left shoulder is rated 
by analogy to this code.  Assigning the 10 percent rating 
recognizes the noncompensably limiting pain.  There is no 
basis for a higher evaluation.

Therefore, based on the above, the Board finds that the 
criteria for a disability rating higher than 10 percent for a 
left shoulder disability have not been met at any time since 
the grant of service connection.  38 C.F.R. §§ 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201 and 5203 (2001).

Hiatal Hernia (Gastroesophageal Reflux Disease)

In conjunction with his claim, a VA Stomach Exam was 
accomplished in October 1998.  The veteran reported no 
vomiting; there was also no hematemesis or melena.  He stated 
that after a meal he felt "pressure;" he further said that 
he did not suffer from constipation but had occasional 
diarrhea.  The veteran went on to say that he had occasional 
episodes of colic with feelings of gas, nausea, and sharp 
pains.  

On examination, there were no signs of anemia and that the 
right upper quadrant of the abdomen was slightly tender to 
deep palpation.  Although the veteran had lost 23 pounds, the 
weight loss was due to intentional weight loss.  Peptic ulcer 
disease was not reported.  The final diagnosis was 
gastroesophageal reflux disease that was partially controlled 
via medications.

On the basis of that examination and a review of the 
veteran's VA medical treatment records, a 10 percent 
disability rating was assigned.  The veteran was notified of 
that decision and he submitted an appeal, claiming that his 
condition was underrated.  

The veteran underwent a VA internal medicine examination in 
October 1999.  Prior to the exam, the veteran told the 
examiner that he suffered from pyrosis after every meal and 
that he experienced epigastric pain "several times a day."  
The veteran further stated that he had occasional 
regurgitation of liquids and that he had dark, tarry stools 
approximately once a month.  Although the veteran maintained 
that he suffered from recurrent nausea, he admitted that he 
almost never vomited.  While the veteran had lost weight 
during the previous year, said weight loss was done as a 
measure to fight his obesity.

Upon completion of the exam, the doctor wrote:

Gastroesophageal reflux disease, 
partially controlled with Zantac.  There 
is no evidence from history, physical 
examination, or above-mentioned upper GI 
that obstruction or spasm are present.  
Veteran is functional from GI standpoint 
and is employable from GI standpoint.

The veteran's disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 
7399 (unlisted gastrointestinal condition rated by analogy) 
and 7346 (hiatal hernia) (2001).  A 10 percent evaluation 
will be warranted when there are two or more of the symptoms 
required for a 30 percent evaluation, but of lesser severity 
than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, all of 
which is productive of a considerable impairment of health.  
A 60 percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.

In this instance, the veteran does not suffer from anemia, 
hematemesis, or melena.  He has not experienced weight loss 
as a result of his disability.  Although he complains of 
occasional pain and liquid regurgitation, he does not 
experience dysphagia.  Moreover, none of the VA doctors have 
stated that the veteran's health is considerably, or even 
mildly, impaired.  

In determining whether a higher evaluation is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
record does reflect that the veteran does not experienced 
difficulty swallowing, although he does complain of some 
reflux.  However, there is no evidence of substernal or arm 
or shoulder pain associated with the disorder, nor is the 
condition productive of considerable impairment of health, 
particularly in view of the lack of diagnosis of a current 
hiatal hernia.  Therefore, the preponderance of the evidence 
is against an evaluation in excess of 10 percent in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 7346 
(2001).



ORDER

1.  Entitlement to an increased evaluation for lower lumbar 
muscle sprain is denied.

2.  Entitlement to a higher evaluation on initial grant of 
service connection for the residuals of an injury to the left 
shoulder (minor) is denied.

3.  Entitlement to a higher evaluation on initial grant of 
service connection for a hiatal hernia, to include 
gastroesophageal reflux disease, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


